AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                 Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                                           (For Offenses Committed On or After           ovember I, 1987)
                                      V.

                  Carlos Daniel Juarez-Palacios                            Case Number: 20MJ20417-RNB

                                                                           Dacely Garcia
                                                                           Defendant 's Attorney


REGISTRATION NO. 9460 4298                                                                                        FILED
THE DEFENDANT:                                                                                                          FEB 2 0 2020
 ~ pleaded guilty to count(s) 1 of Complaint

 D was found guilty to count( s)                                                                           CLERK US DISTRICT COURT
                                                                                                   l"'l"I ITL.JLnfrl.   r"\IC" ....... ...... ,,,...,.,... r-.r   r-   A   ,__.....,II.II A


       after a plea of not guilty.                                                                 BY                                                                      DEPUTY
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                Count Number(s)
8: 1325                            ILLEGAL ENTRY (Misdemeanor)                                                      1

  D The defendant has been found not guilty on count(s) - - - - - -- - - - - - -- - - - - --
 •    Count(s)
                   ------------------
                                                                            dismissed on the motion of the United States.

                                            IMPRISONMENT

                              v
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term

                              / 0\_TIME SERVED                           • ________ days
  IZI Assessment: $10 WAIVED                      IZI Fine: WAIVED
  ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Thursday, February 20, 2020




               DUSM

                                                                         UNITED ST ATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                                             3:20MJ20417
